 1   ANTHONY GOLDSMITH, Esq (SBN 125621)
     STEVEN L. DERBY, Esq (SBN 148372)
 2   CELIA MCGUINNESS, Esq (SBN 159420)
     DERBY, McGUINNESS & GOLDSMITH, LLP
 3   21550 Oxnard Street, Suite 300
     Woodland Hills, CA 91367
 4   Telephone: (818) 213-2762
     Facsimile: (510) 359-4419
 5   info@dmglawfirm.com
 6   Attorneys for Plaintiff
     John Whitbread
 7
   ESTEFAN M ENCARNACION, Esq (SBN 296764)
 8 FIDELIS LAW APC
   10601 Civic Center Dr., Ste 150
 9 Rancho Cucamonga, CA 91730
   T: 909-581-4351
10 F: 909-581-4352
   estefan@fidelislawapc.com
11

12   Attorney for Defendant,
     Gadi’s Restaurant and Bar, Inc. and Gdalyahu Okevi
13

14
                       IN THE UNITED STATES DISTRICT COURT
15
                 IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
16

17

18   JOHN WHITBREAD,                            CASE NO.: 5:19-cv-00236-JGB-SHKx
19                Plaintiff,                    Civil Rights
20         vs.                                 CONSENT DECREE FOR
                                               INJUNCTIVE RELIEF AND
21                                             [PROPOSED] ORDER
   GADI’S BAR & GRILL, a business
22 form unknown, GADI’S
   RESTAURANT AND BAR, a
23 California corporation;
   GDALYAHU OKEVI, an individual
24 and DOES 1 through 11 and 12-20,
   Inclusive
25
                  Defendants.
26

27

28

                           CONSENT DECREE FOR INJUNCTIVE 5(/,()AND [PROPOSED] ORDER
 1          Plaintiff JOHN WHITBREAD filed a Complaint in this action on
 2   February 5, 2019, to enforce provisions of the Americans with Disabilities Act of
 3   1990 ("ADA"), 42 U.S.C. §§ 12101 et seq., and California civil rights laws and
 4   to obtain injunctive relief and the recovery of damages for alleged discriminatory
 5   experiences, denial of access, and denial of civil rights against Defendants
 6   relating to disability discrimination at Defendants’ public accommodations as of
 7   October 24, 2018 and continuing. Plaintiff filed a First Amended Complaint on
 8   July 3, 2019 to include an additional Defendant Ghalyahu Okevi, who waived
 9   service through counsel on July 24, 2019.
10         Plaintiff has alleged that Defendants violated Titles III of the ADA and
11   sections 51, 54 and 54.1 of the California Civil Code by creating and/or failing to
12   remove physical barriers to disability access at the Gadi’s Bar & Grill restaurant
13   and related facilities and real property located at 56193 Twentynine Palms
14   Highway, Yucca Valley, California (the restaurant and associated realty
15   including all parking areas serving the restaurant shall hereinafter be referred to
16   as “the Facility” or “the Restaurant”). Without agreeing to any of Plaintiff’s
17   allegations as set forth above or in the operative complaint in this matter except
18   as admitted in Defendant Gadi’s Restaurant and Bar, Inc.’s answer or as set forth
19   herein, Plaintiff and Defendants Gadi’s Restaurant and Bar, Inc and Gdalyahu
20   Okevi, (together, “the Parties”) agree that it is in the Parties’ best interests, and
21   Plaintiff believes it is in the public interest, to fully and finally resolve injunctive
22   and equitable relief in this matter on mutually agreeable term. The Parties have
23   not resolved the amount of monetary relief and do not seek dismissal of the
24   action.
25         Therefore, Plaintiff and Defendants hereby agree and stipulate to the
26   following Consent Decree for Injunctive Relief, which the Court will retain
27   jurisdiction to enforce for forty-eight (48) months after the date it is signed.
28
                                                   -2-
                         CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1

 2         WHEREFORE, the Parties to this Consent Decree for Injunctive Relief
 3   hereby agree and stipulate to the Court's entry of this Consent Decree for
 4   Injunctive Relief and Order, which provide as follows:
 5

 6   JURISDICTION AND VENUE:
 7         1.     The Court has jurisdiction of this matter pursuant to 28 U.S.C.
 8   §§1331 and 1345, and 42 U.S.C. §12188(b). Venue is appropriate in this District
 9   pursuant to 28 U.S.C. §1391.
10         2.     This Order shall be a full, complete, and final disposition and
11   settlement of Plaintiff’s claims against Defendants for injunctive and equitable
12   relief but does not serve to resolve Plaintiff’s claims for statutory damages,
13   attorneys’ fees litigation expenses and costs (“Monetary Relief’). It is agreed that
14   the Parties will seek to resolve issues connected with Monetary Relief through
15   negotiation, mediation or further litigation.
16

17   INJUNCTIVE RELIEF:
18         3.     Standards: Unless an earlier date is set forth below, Defendants
19   shall remediate each and every barrier identified in the Partial Disabled Access
20   Report of ARCOR Inc., dated July 23, 2019 (the “ARCOR Report”) on or before
21   July 1, 2020. A copy of the ARCOR Report is attached hereto as Exhibit “A” and
22   by this reference incorporated herein and made a part hereof. Provided, however
23   that the Defendants shall only be required to create one men’s restroom that is
24   complaint with the below described Current Access Standards. All work shall
25   conform to the 2010 Americans with Disabilities Act Accessibility Standards
26   applicable to new construction as set forth in 28 C.F.R. Part 36 (“ADAS”) and
27   the currently enforceable provisions of Chapter 11B of the California Building
28
                                                  -3-
                        CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1   Code (the “CBC”) (collectively, “Current Access Standards”).
 2         4.      Timelines. All barriers at the Facility and deviations from Current
 3   Access Standards identified in Exhibit “A” shall be eliminated on before July 1,
 4   2020 unless an earlier date is set forth below:
 5              a. All barriers and deviations from the Current Access Standards with
 6                 respect to parking spaces, passenger access aisles and related
 7                 features (including surface conditions, signs and surface
 8                 identification), as set forth in the ARCOR Report, shall be
 9                 remediated no later than March 1, 2020 so that the parking at the
10                 Facility and all related parking areas will meet the Current Access
11                 Standards.
12              b. All barriers and deviations from the Current Access Standards with
13                 respect to the path of travel into the front entry of the Facility
14                 (including but not limited to any barriers or deviations from Current
15                 Access Standards with respect to the front door ramps and landings)
16                 identified in the ARCOR Report shall be remediated no later than
17                 March 1, 2020 so that a person with a disability shall be able to
18                 travel on an accessible route from all the accessible parking spaces
19                 to the front entry and enter the Facility and that the route, door and
20                 entry shall all meet Current Standards.
21              c. At least one men’s restroom meeting the Current Access Standards
22                 shall be completed on or before April 1, 2020 and all other men’s
23                 restrooms shall demonstrate signs including the international
24                 symbol of accessibility and a description of the location of the
25                 accessible men’s restroom.
26              d. On or before March 1, 2020, the Facility shall demonstrate at least
27                 one table that meets the Current Access Standards in each room or
28
                                                  -4-
                        CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1                 space inside and outside the Facility.
 2              e. On or before May 1, 2020 the entrances to and exits from all outside
 3                 patios (whether or not covered) shall be remediated or altered to
 4                 meet Current Access Standards.
 5         5.      Post Remediation Report. On or before August 1, 2020, Defendants
 6   shall produce to Plaintiff’s counsel a report (the “Remediation Report”) from a
 7   California Certified Access Specialist (“CASp”) that certifies that: (i) all the
 8   deviations from Current Access Standards set forth in the ARCOR Report have
 9   been remediated and eliminated; (ii) that all of the subject features and elements
10   identified in the ARCOR Report meet Current Access Standards; and (iii) that
11   the work undertaken to remediate all the barriers and deviations from Current
12   Access Standards did not create any new barriers or deviations from Current
13   Access Standards.
14
        NO DISMISSAL OR SETTLEMENT OF DAMAGES, ATTORNEY
15      FEES LITIGATION EXPENSES AND COSTS:
16         6.      The Parties are only settling matters connected with injunctive and
17   equitable relief and they are not yet settling Plaintiff’s damages, attorneys’ fees,
18   litigation expenses and costs. The Parties agree that by and through this Consent
19   Decree for Injunctive Relief, Plaintiff is deemed to be the “prevailing party” in
20   the action under both Title III of the ADA and California law and shall be
21   entitled to receive statutory damages for at least two (2) incidents for violation of
22   Section 51 of the California Civil Code (one instance of an encounter and one
23   incident of deterrence, as those terms are defined in sections 52 and 55.6 of the
24   Civil Code), as well as reasonable attorneys’ fees, litigation expenses and costs
25   pursuant to the ADA and sections 52 and 54.3 of the Civil Code. However,
26   Defendants do not agree as to the amount of attorneys’ fees, litigation expenses
27   and costs in this matter or that Plaintiff is entitled to statutory damages for more
28
                                                   -5-
                         CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1   than two (2) occasions of encounter or deterrence by a barrier or barriers.
 2

 3   ENTIRE CONSENT DECREE AND ORDER:
 4         7.       This Consent Decree for Injunctive Relief and Order constitutes the
 5   entire agreement between the signing Parties and no other statement, promise, or
 6   agreement, either written or oral, made by any of the Parties or agents of any of
 7   the Parties that is not contained in this written Consent Decree for Injunctive
 8   Relief and Order, shall be enforceable regarding the matters of injunctive relief
 9   described herein.
10
     MUTUAL RELEASE AND WAIVER WITH RESPECT TO INJUNCTIVE
11 RELIEF:

12         9.       Except for all obligations required in this Consent Decree for
13   Injunctive Relief and Order and the outstanding issues of Monetary Relief for
14   damages, litigation expenses and costs as set forth above each of the Parties to
15   this Consent Decree for Injunctive Relief and Order, on behalf of each, their
16   respective agents, representatives, predecessors, successors, heirs, partners, and
17   assigns, releases and forever discharges each other Party and all officers,
18   directors, shareholders, subsidiaries, joint venturers, stockholders, partners,
19   parent companies, employees, agents, attorneys, insurance carriers, heirs,
20   predecessors, and representatives of each other Party, from all claims, demands,
21   actions, and causes of action of whatever kind or nature, presently known or
22   unknown, arising out of or in any way connected to obtaining injunctive and
23   equitable relief based on the current condition of the Facility. This release does
24   not extend to any real property or facility other than the Facility and shall not be
25   deemed to apply to any modifications, alterations, structural repairs, additions or
26   new construction subsequent to the remediation efforts required by Sections 3, 4
27   and 5 above.
28
                                                   -6-
                         CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1         10.    If any provision of this Consent Decree for Injunctive Relief is held by
 2   a court of competent jurisdiction to be void, voidable, unlawful or unenforceable for
 3   any reason, in whole or in part, the remaining portions of this Consent Decree for
 4   Injunctive Relief will nevertheless continue with full force and effect, and the
 5   Parties agree a court of competent jurisdiction will have jurisdiction to reform such
 6   provision(s) to the extent necessary to cause it to give maximum legal effect to the
 7   intention of the Parties as expressed herein and the Parties agree to be bound by
 8   such reformation.
 9         11.    The Parties acknowledge that their respective attorneys have reviewed
10   and drafted this Consent Decree for Injunctive Relief, and the normal rule of
11   construction to the effect that any ambiguities are to be resolved against the drafting
12   Party shall not be employed in the interpretation of this Consent Decree for
13   Injunctive Relief.
14         12.    This Consent Decree for Injunctive Relief may be executed in
15   counterparts, including electronic signatures and electronic copies such as PDFs,
16   which, when counterparts have been executed by all of the Parties, shall constitute
17   this Consent Decree for Injunctive Relief.
18         13.    The individuals signing this Consent Decree for Injunctive Relief
19   represent that they are authorized to bind their respective Party to this Consent
20   Decree for Injunctive Relief.
21

22

23

24   SIGNATURES ON NEXT PAGE
25

26

27

28
                                                    -7-
                          CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1   Dated: ____________, 2019                PLAINTIFF JOHN WHITBREAD
 2

 3                                            ____________________________________
 4

 5

 6
     Dated: ____________, 2019                DEFENDANT GADI’S RESTAURANT
 7                                            AND BAR, INC.
 8
                                              By:_________________________________
 9                                            Print name:___________________________
10
                                              Title: _______________________________

11

12

13   Dated: ____________, 2019                DEFENDANT GDALYAHU OKEVI
14

15                                            ____________________________________
16

17

18

19                                 [PROPOSED] ORDER
20        Pursuant to the stipulation of the parties, and for good cause shown, IT IS
21   SO ORDERED.
22

23

24           December 18, 2019
     DATED: _____________                     _____________________________________
                                              ___________________________________
25                                             Hoonorable Jesus G. Bernal
                                               Honorable             Bernal
                                               U..S. District Court Judge
                                               U.S.
26

27

28
                                                -8-
                      CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
 1   APPROVED AS TO FORM

 2

 3   Dated: 11/27/2019                             DERBY, McGUINNESS & GOLDSMITH, LLP
 4

 5                                             By: /s/ Anthony Goldsmith
                                                  ANTHONY GOLDSMITH, ESQ
 6                                                Attorneys for Plaintiff JOHN WHITBREAD
 7

 8
     APPROVED AS TO FORM
 9

10
     Dated: 11/27/2019                             FIDELIS LAW APC
11

12
                                               By: /s/ Estefan M Encarnacion
13                                                ESTEFAN M ENCARNACION, Esq
                                                  Attorneys for Defendant, GADI’S RESTAURANT
14                                                AND BAR, INC and Gdalyahu Okevi

15

16

17                                      FILER’S ATTESTATION

18          Pursuant to Local Rule 5-4, I hereby attest that I, Anthony Goldsmith, attorney with

19   Derby McGuinness & Goldsmith, LLP, received the concurrence of Estefan M. Encarnacion in

20   the filing of this document.

21

22                                                 DERBY, McGUINNESS & GOLDSMITH, LLP

23

24                                                 __/s/ Anthony Goldsmith_____________________
                                                   By: ANTHONY GOLDSMITH, ESQ.
25                                                 Attorney for Plaintiff
                                                   John Whitbread
26

27

28
                                                     -9-
                           CONSENT DECREE FOR INJUNCTIVE RELIEF AND [PROPOSED] ORDER
